Exhibit 10.6

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of September 22, 2014 (as amended,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Agreement”), made by TCW DL BRIDGE, LLC, a Delaware
limited liability company (“Grantor”), in favor of NATIXIS, NEW YORK BRANCH, for
the benefit of the Secured Parties (as defined in the Credit Agreement)
(“Secured Party”).

WHEREAS, on the date hereof, the Lenders agreed from time to time to make loans
to Grantor under that certain Revolving Credit Agreement of even date herewith
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Grantor, as borrower (“Borrower”), Secured Party, as
Funding Agent and Committed Lender, and the lenders party thereto from time to
time (the “Lenders”);

WHEREAS, this Agreement is given by Grantor in favor of Secured Party to secure
the payment and performance of all of the Secured Obligations (defined below);
and

WHEREAS, it is a condition to the obligations of Secured Party to make loans
under the Credit Agreement that Grantor execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. DEFINITIONS.

(a) Unless otherwise defined herein, capitalized terms used herein shall have
the meanings assigned to such terms in the Credit Agreement.

(b) Unless otherwise specified herein, all references to Sections and Schedules
herein are to Sections and Schedules of this Agreement.

(c) Unless otherwise defined herein, terms used herein that are defined in the
UCC shall have the meanings assigned to them in the UCC. However, if a term is
defined in Article 9 of the UCC differently than in another Article of the UCC,
the term has the meaning specified in Article 9.

(d) For purposes of this Agreement, the following terms shall have the following
meanings:

“Collateral” has the meaning set forth in Section 2.

“Event of Default” has the meaning set forth in the Credit Agreement.

“Secured Obligations” means the Obligations as defined in the Credit Agreement.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code as in effect from time to time in such
state.



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST. As collateral security for the prompt and
complete payment and performance when due in full of the Secured Obligations,
Grantor hereby grants to Secured Party, and hereby creates a Lien on and a
security interest in favor of Secured Party in and to all of its right, title
and interest in and to the following, wherever located, whether now existing or
hereafter from time to time arising or acquired (collectively, the
“Collateral”):

(a) all fixtures and personal property of every kind and nature including all
accounts, goods (including inventory and equipment), documents (including, if
applicable, electronic documents), instruments, promissory notes, chattel paper
(whether tangible or electronic), letters of credit, letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing), securities and
all other investment property, commercial tort claims described on Schedule 1
hereof as supplemented by any written notification given by Grantor to Secured
Party pursuant to Section 4(d), general intangibles (including, without
limitation, all Loan Sale Agreements, the Acknowledgment and Undertaking
Agreement and all payment intangibles), money, deposit accounts, and any other
contract rights or rights to the payment of money;

(b) all books and records relating to the foregoing, all supporting obligations
related thereto, and all accessions to, substitutions and replacements for, and
rents, profits and products of, each of the foregoing; and

(c) to the extent not otherwise included, all Proceeds and products of each of
the foregoing.

3. RESERVED.

4. PERFECTION OF SECURITY INTEREST AND FURTHER ASSURANCES.

(a) Grantor shall, from time to time, as may be required by Secured Party with
respect to all Collateral, immediately take all actions as may be requested by
Secured Party to perfect the security interest of Secured Party in the
Collateral, including, without limitation, with respect to all Collateral over
which “control” may be obtained within the meaning of Sections 8-106, 9-105,
9-106 and 9-107 of the UCC, Grantor shall immediately take all actions as may be
reasonably requested from time to time by Secured Party so that control of such
Collateral is obtained and at all times held by Secured Party. All of the
foregoing shall be at the sole cost and expense of Grantor.

(b) Grantor hereby irrevocably authorizes Secured Party at any time and from
time to time to file in any relevant jurisdiction any financing statements and
amendments thereto that contain the information required by Article 9 of the UCC
of each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by Grantor
hereunder, without the signature of Grantor where permitted by law, including
the filing of a financing statement describing the Collateral as all assets now
owned or hereafter acquired by Grantor, or words of similar effect. Grantor
agrees to provide all information required by Secured Party pursuant to this
Section 4(b) promptly to Secured Party upon request.

(c) If Grantor shall at any time hold or acquire any certificated securities,
promissory notes, tangible chattel paper, negotiable documents or warehouse
receipts relating to the Collateral, Grantor shall immediately endorse, assign
and deliver the same to Secured Party,

 

Page 2



--------------------------------------------------------------------------------

accompanied by such instruments of transfer or assignment duly executed in blank
as Secured Party may from time to time specify.

(d) If Grantor shall at any time hold or acquire a commercial tort claim,
Grantor shall (i) immediately notify Secured Party in a writing signed by
Grantor of the particulars thereof and grant to Secured Party in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Secured Party and (ii) deliver to Secured Party an updated Schedule 1.

(e) If any Collateral is at any time in the possession of a bailee, Grantor
shall promptly notify Secured Party thereof and, at Secured Party’s request and
option, shall promptly obtain an acknowledgment from the bailee, in form and
substance satisfactory to Secured Party, that the bailee holds such Collateral
for the benefit of Secured Party and the bailee agrees to comply, without
further consent of Grantor, at any time with instructions of Secured Party as to
such Collateral.

(f) Grantor agrees that at any time and from time to time, at the expense of
Grantor, to promptly execute and deliver all further instruments and documents,
obtain such agreements from third parties, and take all further action, that may
be necessary or desirable, or that Secured Party may reasonably request, in
order to perfect and protect any security interest granted hereby or to enable
Secured Party to exercise and enforce its rights and remedies hereunder or under
any other agreement with respect to any Collateral.

5. REPRESENTATIONS AND WARRANTIES. Grantor represents and warrants as follows:

(a) The Collateral consisting of securities have been duly authorized and
validly issued, and are fully paid and non-assessable (other than securities in
limited liability companies and partnerships) and subject to no options to
purchase or similar rights. Grantor holds no commercial tort claims except as
indicated on Schedule 1. None of the Collateral constitutes, or is the proceeds
of, “farm products” as defined in Section 9-102(a)(34) of the UCC. None of the
account debtors or other persons obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral.

(b) At the time the Collateral becomes subject to the Lien and security interest
created by this Agreement, Grantor will be the sole, direct, legal and
beneficial owner thereof, free and clear of any Lien except for the security
interest created by this Agreement and other Permitted Liens.

(c) The pledge of the Collateral pursuant to this Agreement creates a valid and
perfected security interest in favor of the Secured Party in the Collateral
subject, in the case of all Collateral in which a security interest may be
perfected by filing of a financing statement under the UCC, the completion of
such filings.

(d) The Grantor has full power, authority and legal right to pledge the
Collateral pursuant to this Agreement.

(e) This Agreement has been duly authorized, executed and delivered by Grantor
and constitutes a legal, valid and binding obligation of Grantor enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar

 

Page 3



--------------------------------------------------------------------------------

laws affecting creditors’ rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).

(f) Other than as otherwise required under the this Agreement, the Credit
Agreement or other Loan Documents, no authorization, approval, or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the borrowing of the Loans and the pledge by Grantor of the
Collateral pursuant to this Agreement or for the execution and delivery of the
Credit Agreement, the other Loan Documents and this Agreement by Grantor or the
performance by Grantor of its obligations thereunder.

(g) The execution and delivery of this Agreement by Grantor and the performance
by Grantor of its obligations hereunder, will not violate any provision of any
applicable law or regulation or any order, judgment, writ, award or decree of
any court, arbitrator or governmental authority, domestic or foreign, applicable
to Grantor or any of its property, or the organizational or governing documents
of Grantor or any agreement or instrument to which Grantor is party or by which
it or its property is bound.

(h) Grantor has taken all action reasonably required on its part for “control
(as defined in Sections 8-106, 9-105, 9-106 and 9-107 of the UCC, as applicable)
to have been obtained by Secured Party over all Collateral with respect to which
such control may be obtained pursuant to the UCC. Grantor has taken all
reasonable actions required to ensure that no person other than Secured Party
has control or possession of all or any part of the Collateral.

6. VOTING, DISTRIBUTIONS AND RECEIVABLES.

(a) Secured Party agrees that unless an Event of Default shall have occurred and
be continuing, Grantor may, to the extent Grantor has such right as a holder of
the Collateral consisting of securities, other equity interests or indebtedness
owed by any obligor, vote and give consents, ratifications and waivers with
respect thereto, except to the extent that, in Secured Party’s reasonable
judgment, any such vote, consent, ratification or waiver could detract from the
value thereof as Collateral or which could be inconsistent with or result in any
violation of any provision of the Credit Agreement or this Agreement, and from
time to time, upon request from Grantor, Secured Party shall deliver to Grantor
suitable proxies so that Grantor may cast such votes, consents, ratifications
and waivers.

(b) Secured Party agrees that Grantor may, unless an Event of Default shall have
occurred and be continuing, receive and retain all cash dividends and other
distributions with respect to the Collateral consisting of securities, other
equity interests or indebtedness owed by any obligor.

(c) If any Event of Default shall have occurred and be continuing, Secured Party
may, or at the request and option of Secured Party Grantor shall, notify account
debtors and other persons obligated on any of the Collateral of the security
interest of Secured Party in any account, chattel paper, general intangible,
instrument or other Collateral and that payment thereof is to be made directly
to Secured Party.

7. COVENANTS. Grantor covenants as follows:

(a) Grantor will not, without providing at least thirty (30) days’ prior written
notice to Secured Party, change its legal name, identity, type of organization,
jurisdiction of organization, corporate structure, location of its chief
executive office or its principal place of

 

Page 4



--------------------------------------------------------------------------------

business or its organizational identification number. Grantor will, prior to any
change described in the preceding sentence, take all actions reasonably
requested by Secured Party to maintain the perfection and priority of Secured
Party’s security interest in the Collateral.

(b) The Collateral, to the extent not delivered to Secured Party pursuant to
Section 4, will be kept at those locations disclosed to Secured Party and
Grantor will not remove the Collateral from such locations without providing at
least thirty (30) days’ prior written notice to Secured Party. Grantor will,
prior to any change described in the preceding sentence, take all actions
reasonably required by Secured Party to maintain the perfection and priority of
Secured Party’s security interest in the Collateral.

(c) Grantor shall, at its own cost and expense, defend title to the Collateral
and the Lien and security interest of Secured Party therein against the claim of
any person claiming against or through Grantor and shall maintain and preserve
such perfected security interest for so long as this Agreement shall remain in
effect.

(d) Grantor will not sell, offer to sell, dispose of, convey, assign or
otherwise transfer, grant any option with respect to, restrict, or grant,
create, permit or suffer to exist any mortgage, pledge, lien, security interest,
option, right of first offer, encumbrance or other restriction or limitation of
any nature whatsoever on, any of the Collateral or any interest therein without
the prior written consent of Secured Party.

(e) Grantor will keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon. Grantor will
permit Secured Party, or its designee, to inspect the Collateral at any
reasonable time, wherever located.

(f) Grantor will pay promptly when due all taxes, assessments, governmental
charges, and levies upon the Collateral or incurred in connection with the use
or operation of the Collateral or incurred in connection with this Agreement.

8. SECURED PARTY APPOINTED ATTORNEY-IN-FACT. Grantor hereby appoints Secured
Party as Grantor’s attorney-in-fact, with full authority in the place and stead
of Grantor and in the name of Grantor or otherwise, from time to time during the
continuance of an Event of Default in Secured Party’s discretion to take any
action and to execute any instrument which Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement (but Secured Party shall
not be obligated to and shall have no liability to Grantor or any third party
for failure to do so or take action). This appointment, being coupled with an
interest, shall be irrevocable. Grantor hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue hereof.

9. SECURED PARTY MAY PERFORM. If Grantor fails to perform any obligation
contained in this Agreement, during an Event of Default, Secured Party may
itself perform, or cause performance of, such obligation, and the expenses of
Secured Party incurred in connection therewith shall be payable by Grantor;
provided that Secured Party shall not be required to perform or discharge any
obligation of Grantor.

10. REASONABLE CARE. Secured Party shall have no duty with respect to the care
and preservation of the Collateral beyond the exercise of reasonable care.
Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which Secured Party accords its
own property, it being understood that Secured Party shall not have any
responsibility for (a) ascertaining or taking action with respect to any claims,
the nature or sufficiency of any payment or performance by any party

 

Page 5



--------------------------------------------------------------------------------

under or pursuant to any agreement relating to the Collateral or other matters
relative to any Collateral, whether or not Secured Party has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral. Nothing set forth in
this Agreement, nor the exercise by Secured Party of any of the rights and
remedies hereunder, shall relieve Grantor from the performance of any obligation
on Grantor’s part to be performed or observed in respect of any of the
Collateral.

11. REMEDIES UPON DEFAULT. If any Event of Default shall have occurred and be
continuing:

(a) Secured Party, without any other notice to or demand upon Grantor, may
assert all rights and remedies of a secured party under the UCC or other
applicable law, including, without limitation, the right to take possession of,
hold, collect, sell, lease, deliver, grant options to purchase or otherwise
retain, liquidate or dispose of all or any portion of the Collateral. If notice
prior to disposition of the Collateral or any portion thereof is necessary under
applicable law, written notice mailed to Grantor at its notice address as
provided in Section 15 hereof ten (10) days prior to the date of such
disposition shall constitute reasonable notice, but notice given in any other
reasonable manner shall be sufficient. So long as the sale of the Collateral is
made in a commercially reasonable manner, Secured Party may sell such Collateral
on such terms and to such purchaser(s) as Secured Party in its absolute
discretion may choose, without assuming any credit risk and without any
obligation to advertise or give notice of any kind other than that necessary
under applicable law. Without precluding any other methods of sale, the sale of
the Collateral or any portion thereof shall have been made in a commercially
reasonable manner if conducted in conformity with reasonable commercial
practices of creditors disposing of similar property. At any sale of the
Collateral, if permitted by applicable law, Secured Party may be the purchaser,
licensee, assignee or recipient of the Collateral or any part thereof and shall
be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold, assigned or
licensed at such sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price of the Collateral or any part thereof
payable at such sale. To the extent permitted by applicable law, Grantor waives
all claims, damages and demands it may acquire against Secured Party arising out
of the exercise by it of any rights hereunder. Grantor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Secured Obligations or otherwise. At any such sale, unless
prohibited by applicable law, Secured Party or any custodian may bid for and
purchase all or any part of the Collateral so sold free from any such right or
equity of redemption. Neither Secured Party nor any custodian shall be liable
for failure to collect or realize upon any or all of the Collateral or for any
delay in so doing, nor shall it be under any obligation to take any action
whatsoever with regard thereto. Secured Party shall not be obligated to clean-up
or otherwise prepare the Collateral for sale.

(b) All rights of Grantor to (i) exercise the voting and other consensual rights
it would otherwise be entitled to exercise pursuant to Section 6(a) and
(ii) receive the dividends and other distributions which it would otherwise be
entitled to receive and retain pursuant to Section 6(b), shall immediately
cease, and all such rights shall thereupon become vested in Secured Party, which
shall have the sole right to exercise such voting and other consensual rights
and receive and hold such dividends and other distributions as Collateral.

(c) Any cash held by Secured Party as Collateral and all cash Proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied in whole or
in part by Secured Party to the payment of expenses incurred by Secured Party in
connection with the foregoing or incidental to the care or

 

Page 6



--------------------------------------------------------------------------------

safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of Secured Party hereunder, including reasonable attorneys’ fees, and
the balance of such proceeds shall be applied or set off against all or any part
of the Secured Obligations in such order as Secured Party shall elect. Any
surplus of such cash or cash Proceeds held by Secured Party and remaining after
payment in full of all the Secured Obligations shall be paid over to Grantor or
to whomsoever may be lawfully entitled to receive such surplus. Grantor shall
remain liable for any deficiency if such cash and the cash Proceeds of any sale
or other realization of the Collateral are insufficient to pay the Secured
Obligations and the fees and other charges of any attorneys employed by Secured
Party to collect such deficiency.

(d) If Secured Party shall determine to exercise its rights to sell all or any
of the Collateral pursuant to this Section, Grantor agrees that, upon request of
Secured Party, Grantor will, at its own expense, do or cause to be done all such
acts and things as may be necessary to make such sale of the Collateral or any
part thereof valid and binding and in compliance with applicable law.

12. NO WAIVER AND CUMULATIVE REMEDIES. Secured Party shall not by any act
(except by a written instrument pursuant to Section 14), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Event of Default. All rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law.

13. SECURITY INTEREST ABSOLUTE. Grantor hereby waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. All rights of Secured Party
and Liens and security interests hereunder, and all Secured Obligations of
Grantor hereunder, shall be absolute and unconditional irrespective of:

(a) any illegality or lack of validity or enforceability of any Secured
Obligation or any related agreement or instrument;

(b) any change in the time, place or manner of payment of, or in any other term
of, the Secured Obligations, or any rescission, waiver, amendment or other
modification of the Note, this Agreement or any other agreement, including any
increase in the Secured Obligations resulting from any extension of additional
credit or otherwise;

(c) any taking, exchange, substitution, release, impairment or non-perfection of
any Collateral or any other collateral, or any taking, release, impairment,
amendment, waiver or other modification of any guaranty, for all or any of the
Secured Obligations;

(d) any manner of sale, disposition or application of proceeds of any Collateral
or any other collateral or other assets to all or part of the Secured
Obligations;

(e) any default, failure or delay, willful or otherwise, in the performance of
the Secured Obligations;

(f) any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, Grantor
against Secured Party; or

(g) any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by

 

Page 7



--------------------------------------------------------------------------------

Secured Party that might vary the risk of Grantor or otherwise operate as a
defense available to, or a legal or equitable discharge of, Grantor or any other
grantor, guarantor or surety.

14. AMENDMENTS. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by Grantor therefrom shall be effective unless the same shall be in
writing and signed by Secured Party and Grantor, and then such amendment,
modification, supplement, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which made or given.

15. ADDRESSES FOR NOTICES. All notices and other communications provided for in
this Agreement shall be in writing and shall be given in the manner and become
effective as set forth in the Credit Agreement and addressed to the respective
parties at their addresses as set forth in the Credit Agreement or as to either
party at such other address as shall be designated by such party in a written
notice to each other party.

16. CONTINUING SECURITY INTEREST; FURTHER ACTIONS. This Agreement shall create a
continuing Lien and security interest in the Collateral and shall (a) subject to
Section 17, remain in full force and effect until payment and performance in
full of the Secured Obligations, (b) be binding upon Grantor, its successors and
assigns, and (c) inure to the benefit of Secured Party and its successors,
transferees and assigns; provided that Grantor may not assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of Secured Party, such consent not to be unreasonably withheld.
Without limiting the generality of the foregoing clause (c), any assignee of
Secured Party’s interest in any agreement or document which includes all or any
of the Secured Obligations shall, upon assignment in accordance with
Section 11.10 of the Credit Agreement, become vested with all the benefits
granted to Secured Party herein with respect to such Secured Obligations.

17. TERMINATION; RELEASE. On the date on which all Secured Obligations have been
paid and performed in full (other than contingent indemnification or expense
reimbursement obligations), Secured Party will, at the request and sole expense
of Grantor, (a) duly assign, transfer and deliver to or at the direction of
Grantor (without recourse and without any representation or warranty) such of
the Collateral as may then remain in the possession of Secured Party, together
with any monies at the time held by Secured Party hereunder, and (b) execute and
deliver to Grantor a proper instrument or instruments acknowledging the
satisfaction and termination of this Agreement.

18. GOVERNING LAW. This and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of New
York.

19. COUNTERPARTS. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall constitute
the entire contract among the parties with respect to the subject matter hereof
and supersede all previous agreements and understandings, oral or written, with
respect thereto.

[SIGNATURE PAGE FOLLOWS]

 

Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has executed this Agreement as of the date first
above written.

 

TCW DL BRIDGE, LLC,

as Grantor

By:  

/s/ Richard M. Villa

 

Name:

 

Richard M. Villa

 

Title:

  Managing Director, Chief Financial Officer

 

Signature Page to

Security Agreement



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as Secured Party By:  

/s/ Kevin Alexander

  Name:   Kevin Alexander   Title:   Managing Director By:  

/s/ Nick Mitra

  Name:   Nick Mitra   Title:   Executive Director

 

Signature Page to

Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMERCIAL TORT CLAIMS

None.

 

Schedule 1